DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, as to the point that the applied prior art fails to teach the element chip is held by a holding sheet including a resin, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA, herein after) in view of Rattner et al (US 2003/0211752) and Hori et al (US 2010/0093179) and in view of Yu et al (US 9,159,574) and further in view of Lei et al (US 9,112,050) and Ishikawa et al (US 2016/0005634).

AAPA discloses a Bosch process to perform dicing method for producing element chips form a substrate, wherein a plasma dicing step of repeating a cycle including an etching and deposition on a dicing region to form a groove along the region; and such technique provide the groove with sidewalls of scallops, which appears a series of peaks and valleys (see [0005] at instant specification).
AAPA fails to disclose the instant process steps of sidewall cleaning, oxidation and etching the sidewall after the oxidation for achieving a smoother sidewall of the grooves.
However, Rattner et al disclose a process for smoothing a trench sidewall after a deep trench silicon etch process which reduces scalloping present after a silicon trench etch [0010]; wherein the process comprises:
 The step of cleaning residue using an oxygen plasma (resemble as the claimed first plasma) [0037]; Following the oxygen plasma clean-up step, a plasma generated from a fluorine-containing gas is introduced into the processing chamber at a very low pressure and at a low substrate bias.  This very mild isotropic etch selectively smooths out silicon peaks along the sidewalls of the etched trench [0038]; minimization in scalloping 302 shown in FIG. 3A compared to the heavily scalloped trench sidewall 208 oxidizing the sidewall 300, then removing the resulting silicon oxide using an HF dip or by exposure of the sidewall 300 to vaporous HF.  The porosity actually aids in the oxidation of the sidewall, because the oxygen can penetrate deeper into the sidewall in a short period of time due to the presence of pores 304 [0042]; As shown in FIG. 3C, after removal of oxide layer 306, the silicon trench sidewall 310 is actually smoother than the silicon trench sidewall 300 prior to the performance of the oxidation step (shown in FIG. 3A), because removal of the oxide layer smoothes any scalloping which may remain after performance of the mild SF.sub.6 etch [0045].
Rattner et al disclose that a patterned photoresist layer is provided over a bare silicon wafer prior to performing the trench formation steps [0014] and [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Rattner et al’s teaching of smoothening process into AAPA’s teaching for achieving grooves or trench having smoother sidewalls as required in the industries as taught by Rattner et al.	
Unlike the instant invention, modified AAPA fails to disclose the oxidation is performed by plasma (resemble as the claimed second plasma); and the removal of the resulted silicon oxide layer by a plasma (resemble as the claimed third plasma).
However, Hori et al disclose a semiconductor processing including the silicon patterning process, wherein the silicon pattern is oxidized by performing a plasma oxidation process on the silicon surface inside a process chamber of a plasma processing apparatus and thereby forming a silicon oxide film on a surface of the initial repeatedly perform formation of the silicon oxide film and removal of the silicon oxide film so as to form an objective pattern [0007].
Hori et al also disclose that the silicon oxide film may be performed by a wet etching process using diluted hydrofluoric acid, a vapor etching process within a hydrofluoric acid vapor atmosphere, or an atmospheric pressure plasma etching process [0008].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hori et al’s teaching of plasma etching along with plasma oxidation of silicon into modified AAPA’s teaching because both the vapor etching and the plasma etching to remove oxide layer are functionally equivalent as taught by Hori et al.	
In the above modified teaching, modified AAPA may not explicitly disclose that the photoresist mask layer (resemble as the claimed resin film) exist during the sidewall etching step.
However, Yu et al disclose sidewall smoothing process of a trench, wherein during the formation of a protective film on the trench sidewall, such could be an oxide film as the second gas includes an oxygen and the mask layer is not removed prior to scallop removal step from the sidewall (see Figure 2; col.4, lines 55-col.5, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yu et al’s teaching of keeping the mask layer on top of the substrate into modified AAPA’s teaching because such 
Additionally, it would have been obvious to keep the mask layer on top of the substrate to protect the top surface of the substrate from etching, while the etching the trench sidewall.
The above modified teaching still fails to disclose or suggest that the element chip being held by a holding sheet including a resin during the processing steps, like sidewall cleaning, oxidation and the etching step (as the currently amended claim 1); and cooling the holding sheet during the plasma dicing step and the smoothing steps (as the context of claims 6 and 8).
However, Lei et al disclose a cooling a substrate holding frame (304) including a backing tape 302, in which a wafer or substrate 306 is attached (col.6, lines 45-58; Figure 3), and aforesaid backing tape 302 resemble as the claimed “holding sheet”. 

Lei et al also disclose during plasma etching, temperature of the substrate is typically controlled, wherein cooling the tape and frame during etch processing is implemented in order to avoid potential tape damage/degradation (col.8, lines 44-col.9, line 3).
Lei et al fail to explicitly disclose that the backing tape is a resin.
However, Ishikawa et al disclose a supporting unit of semiconductor chips comprises adhesive sheet; a plurality of semiconductor chips is formed on the adhesive sheet by resin-sealing the plurality of semiconductor chips; and the supporting substrate and the adhesive sheet used in the fabricating process of the semiconductor packages while preventing the breakage of the semiconductor chips.  Accordingly, the semiconductor packages can be fabricated easily [0010]; one surface of the adhesive sheet 2, on which the adhesive layer 5 is formed, acts as a chip holding surface for holding the semiconductor chips 21 [0023].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lei et al and Ishikawa et al’s teaching of cooling the backing tape (resemble as the holding sheet) and chip or substrate holding sheet comprises resin, respectively, into the modified AAPA’s teaching for chip handling while avoiding the tape (resemble as the holding sheet) damage and preventing breakage of the chips, as taught by Lei et al and Ishikawa et al, respectively.

With regards to claims 2 and 4, Hori et al disclose above that formation of the silicon oxide layer and removing the oxide layer repeated for desired or objective line pattern [0007].

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA, herein after) in view of Rattner et al (US 2003/0211752) and Hori et al (US 2010/0093179) and in view of Yu et al (US 9,159,574) and further in view of Lei et al (US 9,112,050) and Ishikawa et al (US 2016/0005634) as applied to claims 1 and 3 above, and further in view of Scheffer et al (US 2008/0163139).

However, Scheffer et al disclose that during chip fabrication, cleaning, etching and oxidation may be performed using a processing tool comprising an automated cluster semiconductor processing equipment or a semi-automated or even manual stand-alone single cell processing chamber [0022],[0078].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Scheffer et al’s teaching of utilizing a single processing apparatus into modified AAPA’s teaching for easily performed multiple processing steps as taught by Scheffer et al.	
Additionally, one of ordinary skill in the art would have been easily motivated to do so for reducing time and cost as well as cross-contamination.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. ITOU et al (US 2018/0240678) disclose a process of making an element chip, wherein the chip is holding on a support member 3, which is resin material for ease of handling of the supporting member [0027],[0028].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713